Exhibit 10.12(a)

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO SECOND AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of December 16, 2010 (this “Amendment”), is by and among
MANITOWOC FUNDING, LLC, as Seller, THE MANITOWOC COMPANY, INC., as Servicer,
HANNOVER FUNDING COMPANY LLC, as Purchaser, and NORDDEUTSCHE LANDESBANK
GIROZENTRALE, as Agent.

 

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of June 30, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”);

 

WHEREAS, concurrently herewith and pursuant to that certain Joinder Agreement,
dated as of the date hereof, Garland Commercial Ranges Limited (“Garland”) is
becoming party to the Purchase and Sale Agreement, as an Originator thereunder
(the “Garland Joinder”);

 

WHEREAS, concurrently herewith the Seller, the Purchaser, the Agent, Garland and
Bank of Montreal are entering into that certain Blocked Accounts Agreement,
dated as of the date hereof (the “Blocked Account Agreement”);

 

WHEREAS, concurrently herewith the Seller, the Servicer, the Agent, Garland and
Harris N.A. are entering into that certain Lockbox and Assigned Account
Agreement, dated as of the date hereof (the “Lockbox and Blocked Account
Agreement”);

 

WHEREAS, concurrently herewith, the parties hereto are entering into that
certain Third Amended and Restated Fee Letter, dated as of the date hereof (the
“A&R Fee Letter”); and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                             Definitions.  Capitalized terms defined
in the Agreement and used but not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.

 

SECTION 2.                             Amendments.  The Agreement is hereby
amended as follows:

 

(a)                                  Section 1.4(e) of the Agreement is amended
by inserting the phrase “and PPSA” immediately following the phrase “under any
applicable UCC” where it appears therein.

 

(b)                                 Section 2.2 of the Agreement is amended by
inserting the phrase “, the PPSA” immediately following the phrase “after
default under the UCC” where it appears therein.

 

--------------------------------------------------------------------------------


 

(c)                                  Section 3.1(a)(v) of the Agreement is
amended by inserting the phrase “, the PPSA of any applicable jurisdiction”
immediately following the phrase “the UCC of any applicable jurisdiction” where
it appears therein.

 

(d)                                 Exhibit I to the Agreement is hereby amended
by inserting the following new defined terms in appropriate alphabetical order:

 

“Conversion Rate” means, in relation to the conversion of Canadian dollars to
U.S. dollars on a particular day, the rate of exchange quoted by the Agent as
its spot rate of exchange for the conversion of Canadian dollars to U.S. dollars
at approximately noon (New York time) on such day.

 

“Garland” means Garland Commercial Ranges Limited, a corporation amalgamated
under the laws of Ontario.

 

“PPSA” means the Personal Property Security Act (Ontario).

 

“Special Obligor” means an Obligor that is both (i) set forth on Schedule V to
this Agreement and (ii) other than with respect to H&E Equipment Services, Inc.,
has its long-term senior unsecured and uncredit-enhanced debt securities rated
at least “BBB-” by S&P or “Baa3” by Moody’s.

 

“Special Obligor Concentration Percentage” means the percentage set forth
opposite the name of such Special Obligor on Schedule V to this Agreement.

 

(e)                                  The definition of “Base Concentration
Limit” set forth in Exhibit I to the Agreement is amended by replacing the
phrase “five percent (5%)” where it appears therein with the phrase “three and
nine-tenths percent (3.9%)”.

 

(f)                                    The definition of “Concentration
Percentage” set forth in Exhibit I to the Agreement is replaced in its entirety
with the following:

 

“Concentration Percentage” means, on any day, (I) for any Obligor that is not a
Special Obligor: (a) for any Group A Obligor, a percentage equal to fifty
percent (50%), or any other percentage as agreed by the Servicer and the Agent
in writing, (b) for all Group B Obligors, a percentage equal to four (4) times
the Base Concentration Limit, (c) for all Group C Obligors, a percentage equal
to two (2) times the Base Concentration Limit, and (d) for all Group D Obligors,
a percentage equal to the Base Concentration Limit and (II) for any Special
Obligor, the Special Obligor Concentration Percentage for such Obligor.

 

(g)                                 The definition of “Eligible Receivables” set
forth in Exhibit I to the Agreement is amended as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Clause (iv) thereof is replaced in its
entirety with the following:

 

(iv)                              which are denominated and payable in U.S.
dollars in the United States or, solely in the case of Receivables originated by
Garland, in  Canadian dollars in Canada;

 

(ii)                                  Clause (xv) thereof is replaced in its
entirety with the following:

 

(xv)                            which constitute (i) except in the case of
Receivables originated by Garland, accounts as defined in the UCC, and which are
not evidenced by instruments or chattel paper as defined in the UCC and
(ii) solely in the case of receivables originated by Garland, accounts as
defined in the PPSA, and which are not evidenced by instruments or chattel paper
as defined in the PPSA;

 

(h)                                 The definition of “Intercreditor Agreement”
set forth in Exhibit I to the Agreement is replaced in its entirety with the
following:

 

“Intercreditor Agreement” means the Eighth Amended and Restated Intercreditor
Agreement, dated as of December 16, 2010, among Manitowoc, the Originators, the
Seller, the Agent and JPMorgan Chase Bank, N.A., as the same may be amended,
supplemented or otherwise modified from time to time.

 

(i)                                     The definition of “Receivable” set forth
in Exhibit I to the Agreement is replaced in its entirety with the following:

 

“Receivable” means any indebtedness and other obligations owed to an Originator
or the Seller or any right of any Originator or the Seller to payment from or on
behalf of an Obligor, whether constituting an account, chattel paper, instrument
or general intangible, arising in connection with the sale of goods or the
rendering of services by any Originator relating to the cranes and related
products business or the foodservice and related products business of such
Originator, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges with respect thereto; provided, however, that
any right of Garland to payment from an Obligor, arising in connection with the
sale of goods or the rendering of services by Garland to such Obligor, that has
been directed by or on behalf of Garland to make such payment in Canadian
dollars by way of a credit card shall not constitute a “Receivable”. 
Indebtedness and other obligations arising from any one transaction, including,
without limitation, indebtedness and other obligations represented by an
individual invoice or agreement, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other obligations arising from any
other transaction.

 

(j)                                     Clause (b) of the definition of “Related
Security” set forth in Exhibit I to the Agreement is replaced in its entirety
with the following:

 

3

--------------------------------------------------------------------------------


 

(b)                                 all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto or PPSA registered assignments and/or financing statements,
verification statements or similar filings relating thereto, as applicable; and

 

(k)                                  The definition of “Total Reserve” set forth
in Exhibit I to the Amendment is amended by replacing the phrase “fifteen
percent (15%)” where it appears therein with the phrase “eighteen percent
(18%)”.

 

(l)                                     The definition of “Transaction
Documents” set forth in Exhibit I to the Agreement is amended by replacing in
its entirety with the following:

 

“Transaction Documents” means the Agreement, the Fee Letter, the Purchase and
Sale Agreement, each Company Note, the Lock-Box Agreements, the Collection
Account Agreement, the Intercreditor Agreement, the Liquidity Agreement, the
Bond Administration Agreement, each Joinder Agreement and all other
certificates, instruments, UCC financing statements, PPSA registered assignments
and/or financing statements, verification statements or similar filings,
reports, notices, agreements and documents executed or delivered under or in
connection with the Agreement, in each case as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the Agreement.

 

(m)                               The “Other Terms” Section of Exhibit I to the
Agreement is amended by inserting the following sentence immediately following
the second sentence thereof:

 

All terms used in the PPSA, and not specifically defined herein, are used herein
as defined in the PPSA.

 

(n)                                 Paragraph (l)(vii) of Exhibit IV to the
Agreement is amended by inserting the phrase “or PPSA registered assignments
and/or financing statements, verification statements or similar filings, as
applicable,” immediately following the phrase “UCC financing statement” where it
appears therein.

 

(o)                                 Paragraph A.2 of Exhibit VI to the Agreement
is replaced in its entirety with the following:

 

2.                                       The Pool Receivables constitute
“accounts” within the meaning of the applicable UCC except in the case of
Receivables originated by Garland and, solely in the case of Receivables
originated by Garland, constitute “accounts” within the meaning of the PPSA.

 

(p)                                 Paragraph C.6 of Exhibit VI to the Agreement
is amended by inserting the phrase “or PPSA registered assignments and/or
financing statements, verification statements or

 

4

--------------------------------------------------------------------------------


 

similar filings, as applicable,” immediately following the phrase “financing
statements under the UCC” where it appears therein.

 

(q)                                 Exhibit A attached hereto is added to the
Agreement as Schedule V thereof.

 

(r)                                    For the purpose of calculating the terms
set out below on any day, all Receivables or other amounts that are denominated
in Canadian dollars will be converted to U.S. dollars using the Conversion Rate
on such day:

 

(i)                                     Dilution;

 

(ii)                                  Eligible Dilution;

 

(iii)                               Eligible Sales;

 

(iv)                              Eligible Unapplied Cash and Credits;

 

(v)                                 Excess Concentration;

 

(vi)                              Net Eligible Pool Balance;

 

(vii)                           Net Outstanding Balance;

 

(viii)                        Outstanding Balance;

 

(ix)                                Servicing Fee; and

 

(x)                                   Total Reserve.

 

SECTION 3.                             Representations and Warranties.  On the
date hereof, each of the Seller and Manitowoc hereby represents and warrants (as
to itself) to the Purchaser and the Agent as follows:

 

(a)                                  after giving effect to this Amendment, no
event or condition has occurred and is continuing which constitutes a
Termination Event or Unmatured Termination Event;

 

(b)                                 after giving effect to this Amendment, the
representations and warranties of such Person set forth in the Agreement and
each of the other Transaction Document are true and correct as of the date
hereof, as though made on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date and then as of
such earlier date); and

 

(c)                                  this Amendment constitutes the valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms.

 

SECTION 4.                             Effectiveness.  This Amendment shall be
effective, as of the date hereof, upon receipt by the Agent of the following (in
each case, in form and substance reasonably satisfactory to the Agent):

 

5

--------------------------------------------------------------------------------


 

(a)                                  counterparts of this Amendment duly
executed by each of the parties hereto;

 

(b)                                 counterparts to the Garland Joinder, the
Blocked Account Agreement, the Lockbox and Blocked Account Agreement and the A&R
Fee Letter;

 

(c)                                  counterparts of the Intercreditor Agreement
(as defined in Section 2(h) above), duly executed by the parties thereto;

 

(d)                                 an executed copy of a letter from JPMorgan
Chase Bank, N.A. to Manitowoc confirming that the transactions contemplated by
the Transaction Documents constitute a “Permitted Securitization” under the
Credit Agreement;

 

(e)                                  opinions of counsel to Garland regarding
certain corporate, enforceability, security interests and bankruptcy matters in
form and substance acceptable to the Agent and customary for transactions
similar to those contemplated by the Transaction Documents; and

 

(f)                                    such other agreements, documents, lien
searches, officer certificates and instruments as the Agent shall request.

 

SECTION 5.                             Miscellaneous.  The Agreement, as amended
hereby, remains in full force and effect.  Any reference to the Agreement from
and after the date hereof shall be deemed to refer to the Agreement as amended
hereby, unless otherwise expressly stated.  This Amendment may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which then taken together shall constitute one and the same
Amendment.  This Amendment may be executed by facsimile or delivery of a “.pdf”
copy of an executed counterpart hereof.  This Amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
(including Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York, but without regard to any other conflict of laws provisions
thereof) and the obligations, rights and remedies of the parties under this
Amendment shall be determined in accordance with such laws.

 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the date first above written.

 

 

MANITOWOC FUNDING, LLC,

 

as Seller

 

 

 

 

 

By:

/s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Vice President and Secretary

 

Amendment No. 2 to Second Amended and
Restated Receivables Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

THE MANITOWOC COMPANY, INC.,

 

as Servicer

 

 

 

 

 

By:

/s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Senior Vice President, General Counsel and Secretary

 

Amendment No. 2 to Second Amended and
Restated Receivables Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Agent

 

 

 

 

 

By:

/s/ Edward M. Weber

 

Name:

Edward M. Weber

 

Title:

Senior Director

 

 

 

 

 

 

 

By:

/s/ Heruy Dawit

 

Name:

Heruy Dawit

 

Title:

Director

 

Amendment No. 2 to Second Amended and
Restated Receivables Purchase Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

HANNOVER FUNDING COMPANY LLC,

 

as Purchaser

 

 

 

 

 

By:

/s/ Damian Perez

 

Name:

Damian Perez

 

Title:

Vice-President

 

Amendment No. 2 to Second Amended and
Restated Receivables Purchase Agreement

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE V

SPECIAL OBLIGORS

 

Special Obligor

 

Special Obligor Concentration Percentage

 

Wal-Mart Stores, Inc.

 

20

%

H&E Equipment Services, Inc.

 

6.0

%

Costco Wholesale Corporation

 

7.5

%

PepsiCo, Inc.

 

7.5

%

 

--------------------------------------------------------------------------------